ELLISON, J.
This is an action on an account for a bill of merchandise. The judgment in the trial court was for plaintiff. The case was submitted to that court on an agreed statement of facts which demonstrate the judgment was for the wrong party.
The statement of facts is lengthy and covers some ground which is foreign to the legal merits of the controversy.
It appears that defendant lives with her mother and that the mother had a running account with plaintiffs who are engaged in a general retail dry goods business. That she had dealt with plaintiffs for several years. That during all those years a portion of the purchases were made by defendant, the daughter, with the mother’s consent and were charged to the mother by her authority and consent and no account was kept by plaintiffs other than against the mother who made payments at different times. Pinally, plaintiff ceased to extend credit and selected out of the account then left standing on their *407books unpaid, tbe items which had been personally purchased by this defendant, and which were for her personal use, and presented them to her for payment. It was also agreed that defendant was past the age of majority for females when the items in suit were purchased.
It is quite evident that the purchases made by defendant were made by her as a member of her mother’s family. She was her mother’s agent. All three of the parties recognized that fact. The mother recognized it by authorizing the purchases to be made and charged to her. The defendant recognized it by making the purchases and directing them to be charged to her mother and the plaintiffs recognized it by keeping the account against the mother only and receiving payment from her from time to time. When one deals with another as agent for a third party and is known to be such, he does not become personally liable. Huston v. Tyler, 140 Mo. 252; Furniture & Carpet Co. v. Crawford, 121 Mo. 356; Thompson Payne & Co. v. Irwin & Co., 76 Mo. App. 418; Worthington v. Cowles, 112 Mass. 30. “Where the principal is disclosed and the agent is known to be acting as such, the latter can not be made personally liable unless he agreed to be so.” Whitney v. Wyman, 101 U. S., 392.
The facts agreed upon conclusively show that plaintiffs extended credit to the defendant’s mother. In such case they can not hold the daughter because of the circumstances that the mother turns out to be insolvent. Sinklear v. Emert, 18 Ill. 63. Where goods are sold by a merchant to the wife, on her credit, the merchant can not maintain an action against the husband therefor. Morris v. Root, 65 Georgia, 686. If credit be given by a tradesman to the wife alonq, there is no liability on the husband. Shelton v. Pendleton, 18 Conn. 422; 2 Kents Com. 146; Meiners v. Munson, 53 Ind. 138.
The fact that defendant had become of age when the par*408ticular purchases were made which form the account in suit does not, on the facts agreed, affect the case in the least. She continued to be the agent of 'the mother making purchases, as children usually do in families having accounts with merchants. It would be an unheard of proposition that for family purchases made by children on account of, and with the consent of the parents, the children could be made liable. The fact that the merchandise was for the use of the particular child making the purchase will not alter the matter. The mere fact that a daughter living with her parents becomes of age will not change her legal status with the family from what it was before her majority. Young v. Herman, 97 N. C. 280; Bynes v. Clark, 57 Wis. 13; Beardsley v. Hotchkiss, 96 N. Y. 201; Allen v. Allen, 60 Mich. 635.
It is part of the agreed statement of facts that defendant’s mother was insolvent when the purchases were made and that plaintiffs were not aware of it. And “ that on the third day of May, 1897, and prior to the time the said goods were bought, Louise Coomer, conveyed to defendant, Maud Coomer, all of the real estate then in the name of Louise Coomer, and that the fact of said conveyance was not known by the plaintiff at the time they gave credit to the said Louise Coomer as hereinbefore mentioned.”
It is impossible to understand what such fact can have to do with the determination of this case which is simply an ordinary action on an account, with no suggestion of fraud, or other thing, to make the facts just referred to of any force or effect. The most that can be said of such statement is that it may be surmised that if plaintiffs had known that the mother had owned real estate which she had conveyed to her daughter they would not have credited the mother. The judgment for plaintiff will be reversed and judgment entered for defendant.
All concur.